DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated October 26, 2021. Claims 1, 7-12, 18, 21, 22, and 26 have been amended; claims 4-6 and 15-17 have been; claims 32 and 33 are added. Claims 1, 2, 7-13, 18, 21-23, 26, 32, and 33 are pending. This communication is considered fully responsive and sets forth below.
Specification
3.	The title of the invention is not descriptive.
The title of this application is “COMMUNICATION METHOD AND COMMUNICATIONS DEVICE.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 
Claim Objections
4.	Claim 26 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 26, it recites, “26. (Currently Amended) A first device, comprising: 
a transceiver; 
a processor; and 
a memory, wherein the memory is configured to store a computer program; the transceiver is configured to send and receive data; and the processor is configured to execute the computer program and provide execution comprising: 
sending, by a first device, a first response to a second device; and
…”
The term “a first device” as indicated in italics in the sending function above seems to refer back to the “A first device” in the preamble. If this is true, it is suggested amending the term to “the first device.”
Response to Remarks/Arguments
5.	Claims Art Rejections: Applicants’ amendments with arguments filed October 26, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 1, 2, 7-13, 18, 21-23, 32, and 33 are allowed. Claim 26 would be allowable if rewritten or amended to overcome the claim objection under 37 CFR 1.75(c) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ye et al. (US 2020/0235759) and Sun et al. (US 2018/0375634) are generally directed to various aspects of the apparatus includes a transceiver and processor, which attach transport block (TB) level CRC bits to a TB, select an LDPC base graph (BG) based on a code rate (CR) and TB size of the TB including TB level CRC bits, determine a number of code blocks (CBs) to use for segmenting the TB including TB level CRC bits depending on the selected LDPC BG, determine a single CB size for each of the CBs based on the number of CBs, segment the TB including TB level CRC bits into the CBs based on the number of CBs and CB size, pad zeros to a last CB of the CBs in the segmented TB, attach CB level CRC bits to each CB in the segmented TB, encode each CB in the segmented TB using the selected LDPC base graph, and transmit the encoded CBs; devices for wireless communication are described that support overlapping code block groups (CBGs) for multiple codewords, wherein a receiving device receives multiple codewords from a transmitting device over a set of spatial layers, determining an association between a set of feedback bits and code blocks (CBs) of the multiple codeword, the association is based on a CBG configuration, which bundles one or more sets of CBs of the one or more codewords using time boundaries (e.g., symbols) or based on a uniform or proportional CB distribution. 
However, in consideration of the claim amendment with arguments/remarks filed on October 26, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6wherein the first response comprises Px indication bits, the Px indication bits are used to indicate the transmission result of the N data blocks, wherein Px is less than N, the second response comprises Py indication bits, the Py indication bits are used to indicate the transmission result of the N data blocks, wherein Py is less than N,” and “the indication manner of the first response is different from the indication manner of the second response comprises: Px and Py are unequal; and Pi indication bits comprise Qi first indication bits, any first indication bit is used to indicate a transmission result of at least two of the N data blocks, i is equal to x or y, and Qi is a positive integer less than or equal to Pi,” as specified in claim 1.
Similar limitations are included in claims 12 and 26.
Dependent claims 2, 7-11, 13, 18, 21-23, 32, and 33 are also allowable for incorporating the features recited in the independent claim.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473